                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    at KNOXVILLE

  MARICRUZ HERRERA LOPEZ, et al.,              )
                                               )
  Plaintiffs,                                  )
                                               )          Case No. 3:18-cv-170
  v.                                           )
                                               )          Judge Mattice
  TAMMY WALKER, d/b/a                          )          Magistrate Judge Guyton
  AMERICAN MADE APPAREL                        )
                                               )
  Defendant.                                   )

                                 AMENDED JUDGMENT

         This case came before the Court on the Motion for Default Judgment as to Tammy

  Walker (Doc. 9). The Honorable Harry S. Mattice, United States District Judge, having

  granted the Motion,

         It is hereby ORDERED AND ADJUDGED that Plaintiffs shall recover from

  Defendant Tammy Walker for violation of the Fair Labor Standards Act and Victims of

  Trafficking Protection Act the following amounts, plus post-judgment interest, attorneys’

  fees in the amount of $9,140, and the costs of this action: Plaintiff Jose Luis Abad Alfonso

  in the amount of $5,097.02; Plaintiff Liliana Rivera Jacuinde in the amount of $5,962.50;

  Plaintiff Amalia Giron Cinto in the amount of $5,523.50; Plaintiff Paula Galindo San

  Pedro in the amount of $6,796; Plaintiff Marta Eusebio Hernandez in the amount of

  $6,134; Plaintiff Maria Morales Yanez in the amount of $6,515; and Plaintiff Maricruz

  Herrera Lopez in the amount of $17,426. This is a FINAL JUDGMENT. The case record

  will be closed.

         Dated at Chattanooga, Tennessee, this 16th day of April, 2019.

                                                              /s/ John Medearis
                                                                 John Medearis
                                                                CLERK OF COURT


Case 3:18-cv-00170-HSM-HBG Document 35 Filed 04/16/19 Page 1 of 1 PageID #: 594
